892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.L'NARD ASSOCIATES, INC. and Robert Lonardo, Plaintiffs-Appellees,v.INTERSTATE MEDICAL MARKETING, INC., and Gemini MedicalProducts, Inc., d/b/a Sunburst Medical Products,Defendants-Appellants.
No. 89-1083.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge,* and ARCHER, Circuit Judge.
RICH, Circuit Judge.


1
This appeal is from the 7 October 1988 Order of the United States District Court for the Middle District of Florida, Tampa Division, Castagna, J., granting a preliminary injunction against appellants.   After consideration of the brief, supporting documents, and oral arguments of the parties, we find no abuse of discretion by the trial court and, for the reasons stated in the said Order, with which we agree, the Order granting the preliminary injunction is affirmed.



*
 Judge Nichols heard oral argument but, due to illness, did not participate in the decision